SUR PETITION FOR REHEARING
April 15, 1993.
Before: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, and LAY,* Circuit Judges.
The petition for rehearing filed by appel-lee in the above-entitled case having been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.

 Honorable Donald P. Lay, United States Circuit Judge for the Eighth Circuit, sitting by designation.